Citation Nr: 1108725	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-41 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 12, 1980, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for residuals of arthritis of the spine with scoliosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to September 1946, and from January 1949 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision denying the Veteran's request for a higher rating for his service-connected spinal disorder and an earlier effective date for hearing loss issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and from a March 2010 rating decision denying the Veteran's request for a TDIU issued by the RO in St. Petersburg, Florida.  All issues are now under the jurisdiction of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of a higher rating for the spinal disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to an effective date earlier than December 12, 1980, for the grant of service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to an effective date earlier than December 12, 1980, for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his February 2011 Board hearing, the Veteran and his representative stated their intention to withdraw his claim of entitlement to an effective date earlier than December 12, 1980, for the grant of service connection for bilateral hearing loss.  This withdrawal has been reduced to writing in the transcript of the hearing associated with the claims file.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


ORDER

The appeal concerning the claim of entitlement to an effective date earlier than December 12, 1980, for the grant of service connection for bilateral hearing loss is dismissed.




REMAND

Unfortunately, a remand is required as to the issues of entitlement to a rating in excess of 40 percent for the Veteran's service-connected residuals of the spine with scoliosis and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding the Veteran's claim for a higher disability rating for his service-connected spinal disorder, the Veteran has asserted that his service-connected residuals of arthritis of the spine with scoliosis disability is worse than what is reflected by the currently assigned 40 percent disability rating.  During the February 2011 video conference hearing, the Veteran and his spouse testified that he cannot stretch his back, that he is always bent over, that he can no longer sit in bed, and that he has had to use a wheelchair for the past 2 or 2 and 1/2 years.  They also testified that his spinal disability has gotten worse since his last VA examination in October 2007.  His representative suggested that the Veteran's current back condition was equivalent to unfavorable ankylosis.  (See transcript at pp. 4-6, 12).

The Board notes that in his October 2007 VA spine examination, the Veteran reported severe intermittent pain of the low back and that he was planning on future lumbar epidural injections.  He had presented with a moderately slow antalgic gait and utilized a cane.  A lumbar laminectomy in 2001 was noted.  Examination revealed range of motion of the lumbar spine showing lumbar flexion to 80 degrees, moderate scoliosis, and an asymptomatic mid-lumbar scar.  The examiner found then that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Diagnosis was status post residuals of lumbar surgery with lumbar strain, scoliosis and arthritis moderately to severely active at the time of examination.  

The Board also notes that the October 2007 VA examiner did not have access to the claims file.  The fact that the October 2007 VA examination was conducted without the examiner's access to the claims file renders that examination inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").

In light of the assertions of the Veteran and his spouse as to the increased severity of his spinal disability since his last examination, and the inadequacy of that last VA examination, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA must obtain a new medical examination where, as here, the evidence indicates that the Veteran's disability has worsened since the last medical examination and where such examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, has no discretion and must remand this matter so that the RO can schedule another VA examination to acquire an assessment of the current nature and extent of the Veteran's back disability.

The Board also notes that the Veteran's TDIU claim is inextricably intertwined with the issue of a higher rating for his service-connected back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the current nature, extent, and severity of his spinal disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, as well as identify and discuss important medical and lay evidence gleaned therefrom, in an examination report.  The examiner then shall describe and discuss the evidence of all relevant symptomatology.  All tests, studies, or evaluations deemed necessary then shall be performed.  All findings shall be reported in detail.  The rationale for any opinions expressed shall be provided in the examination report.

2.  The RO/AMC will then review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of any appropriate VA employability examinations and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


